Citation Nr: 1705024	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to September 1980.  He had additional service in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.    

In a November 2010 rating decision, the RO granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  As such, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In February 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence-an internet article pertinent to his service connection claim for hepatitis C-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2016).  The Board may properly consider such evidence.   

In June 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107 (a) (West 2014) and 38 C.F.R. § 20.901 (2016).  That requested medical opinion was rendered in September 2016.  VA provided a copy of that opinion to the Veteran by correspondence in September 2016 and provided him the opportunity to submit additional argument and evidence.  The Veteran's representative submitted additional argument in support of the instant claim in November 2016.  

The Board notes that additional evidence was added to the record after the issuance of a January 2015 supplemental statement of the case.  The Veteran has not waived AOJ consideration of this evidence.  Most of this evidence, such as the service treatment records and military personnel records, is duplicative of those that had been previously considered by the AOJ and hence require no such waiver.  Further, a November 2015 Disability Benefits Questionnaire (DBQ) report addressing PTSD is irrelevant to the claim for service connection for hepatitis C.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

As a final preliminary matter, in September 2008, VA received a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22), designating the Military Order of the Purple Heart as the Veteran's representative.  In July 2012, the Veteran submitted a new VA Form 21-22 appointing the Disabled American Veterans as his accredited representative.  The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's hepatitis C is related to his intravenous drug abuse during active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

While the record reflects that the Veteran has filed a claim for Social Security Administration (SSA) benefits, a May 2010 inquiry to the SSA indicates that the claim was denied.  There is no indication that the records associated with such claim are relevant to the issue on appeal, and the Veteran has not asserted otherwise.  As such, the Board finds that a remand of this appeal to obtain SSA records, if any, is not warranted. 

II.  Pertinent Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S. C .A. § 1131; 38  C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of willful misconduct or the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301 (a) (2016).  The isolated and infrequent use of drugs itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38  C.F.R. § 3.301 (c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id. 

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110), November 30, 1998. 

Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection.  VBA Fast Letter (04-13) June 29, 2004.  Specifically, that Fast Letter notes that transmission of the hepatitis C virus with air gun injections is 'biologically plausible,' notwithstanding the lack of any scientific evidence documenting such relationship.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465(1994). The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis 

The Veteran contends that he contracted hepatitis C during active duty as a result of "shared razors" and "air gun devices" during service.  See February 2016 Hearing Transcript at 5-6.  Alternatively, he claims that his hepatitis C is due to military sexual trauma.  See id. at 6.  He has denied using "shared needles with anyone or used that kind of drug" during service.  See id. at 8. 

The Veteran's December 1974 Reserves examination report reflects normal findings relevant to hepatitis C.  In a September 1978 report of medical history, the Veteran denied having or having had "liver disease" including "infectious hepatitis."  An April 25, 1980 service treatment record documents a complaint of nausea for one day.  The Veteran again complained of "nausea in the morning" in a later April 1980 service treatment record.  A May 19, 1980 service treatment record documents a finding of "i.v. needle marks" on the Veteran.  A May 19, 1980 Military Client Intake Record documents that the Veteran underwent a "biochemical testing," as directed by his commander, and that he reported using "opiates" approximately "2-6 times/ week," taken "by needle."  Also documented was his usage of alcohol about "once a week."  Service treatment records also document that the Veteran received multiple vaccinations during service.  

The Veteran underwent a psychiatric evaluation in August 1980.  The August 1980 service psychiatrist provided diagnoses of "[p]olydrug abuse" and personality disorder and noted that the Veteran had a "history of polydrug abuse and generally deteriorating work and social performance."  The Veteran reported that "his primary desire is to get out of the Army and return home" at the time.  A July 1980 separation examination report reflects normal findings referable to hepatitis C.  In the accompanying report of medical history, the Veteran responded "no" as to whether he experienced "jaundice or hepatitis."  

A May 2008 VA treatment note documents a diagnosis of hepatitis C.  

In a July 2008 VA treatment note, the treating physician noted the Veteran's report that during service, he "became involved in drugs, mostly heroin" and that he "has not used drugs in 8 years."  
 
During a subsequent July 2008 VA treatment, the Veteran reported that, during service, he "began to snort heroin and use other drugs for about 6 months" after a military sexual trauma.   

In another July 2008 VA treatment note, the Veteran "admitted to depressive affect when he was using illicit drugs."  

The Veteran underwent a VA examination in March 2010.  The VA examiner noted the Veteran's report that, "to his knowledge, he was diagnosed with hepatitis C after he first came to the Denver VA . . . in May of 2008."  The Veteran was 'unsure and how' he contracted the disease.  The VA examiner also noted that, while a diagnosis of hepatitis C in the 1980's is listed in the Veteran's past medical history in an October 2008 VA treatment note, he "denie[d] that he was diagnosed with hepatitis C in the 1980s that he knows of, or that he ever told anyone that."  The VA examiner then noted a diagnosis of "polydrug abuse" during service and stated that the Veteran "denie[d] both [in-service and post-service drug use]" at the time of the examination.  The Veteran also denied "transfusions, tattoos, cocaine use," as well as "illicit drug use delivered by needle . . ."  He reported that "he did use 'weed' and only smoked it while he was in the service."  After conducting an interview with and examination of the Veteran and review of the claims file, the VA examiner opined that it is less likely as not that hepatitis C was caused by service.  As rationale, the VA examiner explained that "[e]xposures such as razor sharing are very low risk, and vaccination should be no risk."  Further, she stated that there are "no diagnoses of hepatitis C during the service or other liver problems, and there are no records of any complaints or trouble with his liver during the service." 

A June 2011 VA mental examination report reflects the Veteran's report that he "experimented with marijuana and cocaine while serving in the military," although he "never used them on 'regular basis,' estimating he used them once or twice per month for approximately 6 or 7 months."  

At the February 2016 hearing, the Veteran testified that his hepatitis C was caused by "shared razors, and also the air gun devices that [were] used to give . . . injections" and that "there was no other reason that [he] could think of why" he currently has hepatitis C.  See February 2016 at 5-6.  As for drug use, the Veteran averred that he "never . . . used needles or shared needles with anyone nor used that kind of drug . . . ."  See id. at 8. The Veteran testified that his hepatitis C was "possibly due to [his] military sexual trauma" and that his "therapists . . . mentioned" that his sexual trauma was related to his hepatitis C. See id. at 9.  He then stated that, although he "exhibited the symptoms [for hepatitis C] even before [he] was discharged from the military," he had not sought treatment for these symptoms until May 2008, when he was diagnosed with hepatitis C.  See id. at 10.  

After the hearing, the Veteran submitted an internet article from Centers for Disease Control and Prevention, received in February 2016.  The article indicates that hepatitis C "is spread through contact with blood of someone who has Hepatitis C, mainly through sharing needles, syringes, or other injection drug equipment" and that it can "also be spread through sexual contact," to include "sex with multiple partners or rough sex," which "can raise a person's chance of getting Hepatitis C."  

The September 2016 VHA physician, Dr. Y.A., opined that it the Veteran's hepatitis C was "most likely secondary to IV drug abuse" during service.  The VHA physician first noted that, based on her review of the Veteran's service treatment records, it was "clear that [the Veteran] was using IV drugs" during service.  The VHA physician then explained that, according to the Centers for Disease Control, "transmission of hepatitis C is most likely to occur when blood from an infected person with hepatitis C virus enters the body of someone who is not infected," adding that "[p]er the CDC, today most people become infected hepatitis C virus by sharing needles or other equipment to inject drugs."  Further, the VHA physician noted that "[p]eople can become infected with the hepatitis C virus during activities such as sharing needles syringes or other equipment to inject drugs" and that "[n]eedlestick injuries in healthcare settings and being born to a mother who has hepatitis C are ways of becoming infected with hepatitis C."  Further, before 1992, hepatitis C was "also commonly spread through blood transfusions and organ transplants."  According to the National Health and Nutrition Examination Survey, "characteristics most strongly associated with hepatitis C infection were both between 1945 and 1965 and a history of illicit drug use other than marijuana (including injection drug use)."  As for other means of contracting hepatitis C, the VHA physician noted that,  it was "[l]ess common . . . [that] a person can get hepatitis C infection through sharing personal care items that may have come in contact with another person's blood, such as razors or toothbrushes and having sexual contact with a person infected with the hepatitis C virus."  Based on these findings and review of the medical literature, the VHA physician concluded that, the Veteran's "injection drug abuse is the most likely reason for his hepatitis C infection."  

Based on the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran's hepatitis C is related to his intravenous drug abuse during active service, and that such abuse constituted willful misconduct.  As a result, the Veteran is barred from establishing service connection for this disability.  See 38 C.F.R. § 3.301.

In this regard, the Board finds that the September 2016 VHA opinion is the most competent evidence addressing the nature and etiology of the Veteran's hepatitis C.  While the September 2016 VHA physician acknowledged that hepatitis C infection is possible by sharing "razors or toothbrushes and having sexual contact with a person infected with the hepatitis C virus," she discerned that such was "[l]ess common . . ." and that based on review of the records and current medical literature, the Veteran's hepatitis C was "most likely secondary to IV drug abuse" during service.  This opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns great probative value to the September 2016 VHA physician's opinion.  In addition, the March 2010 VA opinion that the Veteran's hepatitis C was less likely as not caused by service since "[e]xposures such as razor sharing are very low risk, and vaccination should be no risk," is consistent with the VHA physician's opinion.  No contrary medical opinion is of record.  

The Board notes that the Veteran and his representative have generally attributed his hepatitis C to in-service occurrences other than illicit drug use, to include use of shared razors, military sexual trauma, and undergoing air gun inoculations.  See February 2016 Hearing Transcript.  As noted, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hepatitis C and any instance of his service to be complex in nature.  Davidson, supra; Jandreau, supra.  Specifically, while the Veteran is competent to describe his current manifestations of his hepatitis C, and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  In this regard, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of hepatitis C requires the interpretation of results found on physical examination and knowledge of the internal processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

In addition, the Veteran has denied using illegal drugs during service.  See March 2010 VA examination report; February 2016 Hearing Transcript at 8.  In adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  For reasons discussed below, the Board finds such statements to lack reliability as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

In this regard, during the March 2010 VA examination, the Veteran denied both in-service and post-service drug use, as well as "illicit drug use delivered by needle. . ."  At the February 2016 hearing, the Veteran averred that he "never . . . used needles or shared needles with anyone nor used that kind of drugs. . . ."  See February 2016 hearing transcript at 8.  However, these statements are inconsistent with the evidence of record.  During the July 2008 VA treatment, the Veteran reported that during service, he "became involved in drugs, mostly heroin."  During the June 2011 VA mental examination, the Veteran stated that he "experimented with marijuana and cocaine while serving in the military," although he "never used them on 'regular basis,' estimating he used them once or twice per month for approximately 6 or 7 months."  Further, the Veteran's service treatment record contains a finding of "i.v. needle marks" on the Veteran, as well as his report of using "opiates" approximately "2-6 times/week," taken by "needle," as documented in May 1980 service treatment note and Military Client Intake Record.  The Veteran was subsequently diagnosed with "polydrug abuse" in August 1980 before being discharged from service.  Therefore, the Veteran's current statements denying illicit drug use during service and the onset of hepatitis C made in connection with his pending claim for VA benefits are not consistent with the evidence of record, to include contemporaneous evidence, and, therefore, are not reliable.  Consequently, the Board assigns no probative weight to such statements.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Rather, here the Veteran's statements are found to be not reliable because they are in direct contradiction with the evidence of record including contemporaneous clinical evidence and were made under circumstances indicating bias and/or self-interest.  

Therefore, the preponderance of the evidence of record demonstrates that the Veteran's drug use during service proximately resulted in his hepatitis C, and that such abuse constituted willful misconduct.  As the Board has determined that the Veteran's drug abuse in service constituted willful misconduct, hepatitis C resulting from drug abuse shall not be deemed to have been incurred in the line of duty.  38 C.F.R. §§ 3.1 (m), 3.301(d).  While 38 C.F.R. § 3.301 (c) suggests that organic disease incurred coincident with the chronic use of drugs and infections coinciding with the injection of drugs is not willful misconduct, the regulation then specifically directs to 38  C.F.R. § 3.301(d), which prohibits service connection for diseases resulting from the abuse of drugs.  As any disease resulting from his abuse of illicit drugs is not considered to be in the line of duty pursuant to 38  C.F.R. § 3.301 (d), service connection for hepatitis C as a result of illegal drug use in service cannot be granted.  38 C.F.R. § 3.301.

For the foregoing reasons, the Board finds that service connection for hepatitis C is not warranted.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable. See 38 U.S. C .A. § 5107 (b); 38 C .F.R. § 3.102 ;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


